Citation Nr: 1302981	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for PTSD, effective March 17, 2008.  In July 2008, the Veteran filed a notice of disagreement (NOD) with the initial rating.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

By rating decision in January 2010, the RO granted a higher initial rating of 30 percent for PTSD, from March 17, 2008 (the effective date of the award of service connection).  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2011, the claim for higher rating was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development, to include a contemporaneous VA examination.  After accomplishing further action, the RO continued to deny the claim (as reflected in a March 2012 supplemental SOC (SSOC) and returned this matter to Board for further appellate consideration 

As explained in more detail below, the Board has now recharacterized the appeal as encompassing a claim for a TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC, for further action.  VA will notify the Veteran when further action, on his part, is required.


REMAND

At the outset, the Board notes that, following the RO's most recent adjudication of the claim for a higher rating, pertinent VA treatment records, including the reports of May and October 2012 VA psychiatric evaluations, were associated with the Veteran's electronic claims file.  The evidence was received after issuance of the March 2012 SSOC and has not been considered by the RO. 

Under these circumstances, the Board has no alternative but to remand the matter on appeal to the RO for consideration for the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2012).

The Board also finds that further RO action in this appeal is warranted.

During the pendency of this appeal, the Veteran raised a claim for a TDIU due to service-connected PTSD.  He indicated that his PTSD had an extreme impact on his work, which forced him to retire.  See April 2012 statement. Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to PTSD is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). Accordingly, after giving the Veteran an opportunity to file a claim for a TDIU, and completing the other action noted below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

The Board also finds that, pertinent to both claims, further development is warranted.   The Veteran's most recent VA examination to evaluate the severity of his PTSD was in January 2012.  In an April 2012 statement, the Veteran indicated that the January examination did not accurately depict his PTSD symptoms.  He reiterated his contentions that he experiences short and long term memory loss; weekly panic attacks (he reported that his VA provider increased his medication due to his panic attacks, and if he did not use the medications he would experience panic attacks several times per day).  The Veteran stated that he often is driving in his car, and forgets where he is going.  The Veteran also reported that he has had suicidal thoughts. 

As these matters are being remanded, and in view of allegations of worsening disability since the last examination, the Board finds that another VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  The examiner should also render an opinion, with clearly-stated rationale, as to whether the Veteran's PTSD renders him unable to obtain or retain substantially gainful employment. 

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher initial rating for PTSD and the claim for a TDIU (as these claims, both emanating from an original claim for and award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the RO should obtain and associate with the claims file any outstanding, pertinent records.

As noted, the Veteran's electronic claims file contains VA medical records dated through November 20, 2012; however, more recent VA mental health records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran since November 20, 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should also explain how to establish entitlement to a TDIU due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for a higher initial rating for PTSD and for a TDIU due to PTSD.

The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  In adjudicating the claim for a TDIU, the RO should consider whether the criteria for invoking the procedures for assignment of a TDIU on an extra-schedular basis (pursuant to § 4.16(b)), are met.  The RO's readjudication of both claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims (to particularly include the VA treatment records associated with the claims file without a waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to provide updated employment information pertinent to the claim for a TDIU due to PTSD.

2.  The RO should obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran, dated since November 20, 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.

The RO's letter should specifically explain how to establish entitlement to a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.
The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since the March 17, 2008 effective date of the award of service connection for PTSD, the Veteran's service-connected psychiatric disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to the Veteran's age or impairment due to nonservice-connected disability-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher initial rating for PTSD, along with the matter of the Veteran's entitlement to a TDIU due to PTSD, to include on an extra-schedular basis, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.  In adjudicating the claim for a TDIU, the RO should consider whether the criteria for invoking the procedures for assignment of a TDIU on an extra-schedular basis (pursuant to § 4.16(b)), are met.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


